Order unanimously modified on the facts so as to fix the values for the properties designated as 28-30 (Lot 28) and 32-46 (Lot 62), West 23rd Street, Manhattan, for the tax years 1955-1956, 1956-1957 and 1957-1958 as follows: for Lot 28, Land $275,000, Building $555,000, Total $830,000; for Lot 62, Land $575,000, Building $215,000, Total $790,000. As so modified, the order is affirmed, with $20 costs and disbursements to the appellants. The values fixed by Special Term, on this record, are not justified. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.
(Republished)